Exhibit 10.17

December 8, 2006

 

Re:  Separation Agreement and General Release

Dear Mike:

This letter confirms the agreement between you and On Assignment, Inc. and its
affiliated companies (collectively, hereinafter referred to as “On Assignment”)
with respect to your separation from employment with On Assignment.  On December
7, 2006, you tendered your voluntary resignation effective December 8, 2006,
(the “Separation Date”), which will be your last day of employment, and On
Assignment accepted that resignation in accordance with the following terms:

1.             Current salary and benefits.

(a)  You will be paid in full for all salary earned, including all accrued but
unused vacation, through the Separation Date.  Of course, these payments will be
less standard deductions and withholding as determined by On Assignment.

(b)  You will be reimbursed for all appropriate business expenses incurred
through the Separation Date in accordance with our expense reimbursement
policy.  Please submit any such expenses as you normally would as soon as
possible and we ask that you do so no later than December 29, 2006.

(c)  Your health and dental insurance coverage will continue as usual through
December 31, 2006.  Thereafter, you will be responsible for your own health and
dental insurance, and you may choose to continue your insurance coverage under
the provisions of COBRA or any similar state law.  You will be provided
information regarding COBRA separately.

(d)  Your life insurance, disability benefits, and all other benefits provided
or funded by On Assignment will terminate as of the Separation Date.




--------------------------------------------------------------------------------


(e)  As approved by the compensation committee of the Board of Directors of On
Assignment, your outstanding stock option grants as of December 8, 2006,
(excluding any restricted stock “RSU”), that would have vested as of December
31, 2006, will vest as of December 31, 2006, despite your Separation Date.  You
will have six (6) months from the Separation Date to exercise any vested
options.  Please review attached Exhibit A for the schedule outlining all
options that have been awarded to you during your tenure and options that will
vest as of December 31, 2006.

2.  Press Release; Employment References.  You and Peter Dameris have mutually
agreed to the press release announcing your resignation from On Assignment as
outlined in attached Exhibit B.  As discussed, On Assignment is prepared to give
you a favorable professional reference.

3.  Separation Benefits.  On Assignment will pay you the following separation
benefits that you acknowledge you would not be entitled to receive if you did
not enter into this Agreement:

Within ten (10) days after this Agreement becomes effective as described in
paragraph five (5) below, On Assignment will pay you a one (1) time payment of
$375,000, less standard deductions and withholding as determined by On
Assignment.

4.  Acknowledgement.  You acknowledge that once the salary and benefits
described in paragraph one (1) and the payments described in paragraph three (3)
of this Agreement are paid all compensation due and owing to you with respect to
your employment and/or any other prior contract you have or may have had with On
Assignment or from any other source of entitlement, including all wages, salary,
commissions, bonuses, incentive payments, profit-sharing payments, expense
reimbursements, leave, vacation, severance pay or other benefits have been paid
in full and that you are not entitled to any other payments.  You further
acknowledge that the separation benefits described in paragraph three (3) of
this Agreement, are consideration for your promises contained in this Agreement,
and that such consideration is above and beyond any wages or salary or other
sums to which you are entitled from On Assignment under the terms of your
employment or under any contract or law.

5.  General Release of All Claims.  You understand that by executing this
Agreement, you are agreeing not to sue, or to otherwise bring any kind of claim
against, On Assignment or any of its agents for any reason whatsoever based on
anything that occurred through the date you executed this Agreement. 
Specifically, in this regard, you agree as follows:

(A)   PERSONS RELEASED.  YOU HEREBY RELEASE AND FOREVER DISCHARGES THE
“RELEASEES” HEREUNDER, CONSISTING OF THE COMPANY, ITS AFFILIATED ENTITIES AND,
AS THE CASE MAY BE, EACH OF THEIR CURRENT OR FORMER OWNERS, STOCKHOLDERS,
AFFILIATES, DIVISIONS, SUBSIDIARIES, MEMBERS, PREDECESSORS, SUCCESSORS, HEIRS,
ASSIGNS, AGENTS, DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES, INSURERS,
REPRESENTATIVES, LAWYERS, AND ALL PERSONS ACTING BY, THROUGH, UNDER OR IN
CONCERT WITH THEM, OR ANY OF THEM.




--------------------------------------------------------------------------------


(B)   GENERAL RELEASE OF ALL CLAIMS.  EXCEPT AS EXPRESSLY PROVIDED IN
SUBPARAGRAPH 5(E), YOU RELEASE THE RELEASEES OF AND FROM ANY AND ALL MANNER OF
ACTION OR ACTIONS, CAUSE OR CAUSES OF ACTION, IN LAW OR IN EQUITY, SUITS, DEBTS,
LIENS, CONTRACTS, AGREEMENTS, PROMISES, LIABILITY, CLAIMS, DEMANDS, DAMAGES,
LOSS, COST OR EXPENSE, OF ANY NATURE WHATSOEVER, KNOWN OR UNKNOWN, FIXED OR
CONTINGENT (HEREINAFTER CALLED “CLAIMS”), WHICH THE GRIEVANT NOW HAS OR MAY
HEREAFTER HAVE AGAINST THE RELEASEES, OR ANY OF THEM, BY REASON OF ANY MATTER,
CAUSE, OR THING WHATSOEVER FROM THE BEGINNING OF TIME TO THE DATE HEREOF.

(C)   CLAIMS SPECIFICALLY RELEASED.   THE CLAIMS RELEASED HEREUNDER SPECIFICALLY
INCLUDE, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY CLAIMS ARISING
OUT OF, BASED UPON, OR RELATING TO YOUR HIRE, EMPLOYMENT OR REMUNERATION BY, OR
YOUR SEPARATION FROM, THE COMPANY INCLUDING ANY CLAIMS ARISING UNDER:

(1)   THE LABOR AGREEMENT BETWEEN THE COMPANY AND THE UNION;

(2)   TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;

(3)   THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED;

(4)          THE FAMILY MEDICAL LEAVE ACT AND/OR THE CALIFORNIA FAMILY RIGHTS
ACT, AS AMENDED

(5)   THE AMERICANS WITH DISABILITIES ACT, AS AMENDED;

(6)   THE EQUAL PAY ACT, AS AMENDED;

(7)   THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, AS AMENDED;

(8)   THE NATIONAL LABOR RELATIONS ACT, AS AMENDED;

(9)   THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AS AMENDED;

(10) THE CALIFORNIA LABOR CODE; AND/OR

(11)    ANY OTHER LOCAL, STATE OR FEDERAL LAW GOVERNING DISCRIMINATION IN
EMPLOYMENT AND/OR THE PAYMENT OF WAGES OR BENEFITS.




--------------------------------------------------------------------------------


(d)         Release Of Unknown Claims. YOU ACKNOWLEDGE THAT YOU ARE FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Being aware of said code section, you hereby expressly waive any rights you may
have thereunder, as well as under any other statutes or common law principles of
similar effect.

(E)          OLDER WORKERS BENEFIT PROTECTION ACT.  IN ACCORDANCE WITH THE OLDER
WORKERS BENEFIT PROTECTION ACT OF 1990, YOU ARE AWARE OF THE FOLLOWING:

(1)          YOU HAVE BEEN AND ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT;

(2)          YOU HAVE TWENTY-ONE (21) DAYS FROM DECEMBER 8, 2006, TO CONSIDER
THIS AGREEMENT; AND

(3)          YOU HAVE SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THAT REVOCATION PERIOD
HAS EXPIRED.

(F)            CLAIMS EXCLUDED FROM RELEASE.  THIS GENERAL RELEASE SHALL NOT
EXTEND TO ANY CLAIM THAT MAY NOT, AS A MATTER OF LAW OR PUBLIC POLICY, BE
RELEASED BY YOU.

6.  Additional Facts.  You and On Assignment acknowledge that different or
additional facts may be discovered in addition to what we now know or believe to
be true with respect to the matters released in this Agreement, and we agree
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.




--------------------------------------------------------------------------------


7.  Proprietary Information. You agree and hereby reaffirm your existing
obligations under the Proprietary Information and Inventions Agreement that you
signed with On Assignment.  You understand and acknowledge that certain of the
obligations and duties in this Proprietary Information and Inventions
Agreement survive the termination of your employment and remain in full force
and effect.  In addition, in exchange for this severance pay, you also agree
that, for a period of one (1) year from the date that you sign this Agreement
you will not divert, take away, attempt to divert or take away, or solicit any
business from any of the customers or prospective customers of On Assignment
with whom you had contact during the one (1) year preceding the termination of
your employment with On Assignment.

8.  Non-disparagement. You agree that you will not make to any person or entity
any false, disparaging, or derogatory statements or comments about On
Assignment, its business affairs, or any of its employees.

9.  Confidentiality. You  will not, directly or indirectly, provide to any
person or entity any information that concerns or relates to the negotiation of
or circumstances leading to the execution of this Agreement or to the terms and
conditions hereof, provided that you may make disclosure:  (a) to the extent
that such disclosure is specifically required by law or legal process or as
authorized in writing by On Assignment; (b) to your tax advisor(s) or
accountant(s) as may be necessary for the preparation of tax returns or other
reports required by law; (c) to your attorney(s); or (d) to members of your
immediate family.  You agree that prior to disclosing such information (except
disclosures required by law or legal process or as authorized in writing) you
will inform the recipients that they are bound by the limitations of this
paragraph.

10.  Entire Agreement. This Agreement constitutes the entire agreement between
you and On Assignment relating to the subject matter hereof and supersedes any
and all prior agreements or understandings.  You represent and agree that your
decision to enter this Agreement is knowing and voluntary and based only on the
terms of this Agreement, and not on any other promises or representations of any
kind whatsoever.  You acknowledge that you have been and are being encouraged by
On Assignment to consult with an attorney prior to entering into this Agreement.

11.  Enforcement; Amendment. This Agreement and the rights and obligations of
you and On Assignment hereunder may not be assigned by either without the prior
written consent of the other, except that On Assignment may assign its rights
and obligations hereunder to any of its affiliated companies with or without
your consent.  This Agreement shall be binding upon and inure to the benefit of
both you and On Assignment and their respective representatives, successors and
permitted assigns.  You further agree that this Agreement may not be discharged,
supplemented, changed, or modified in any manner, except in a writing signed by
you and a duly authorized member of the management of On Assignment.  This
agreement shall be governed by the laws of the State of California, excluding
the choice of laws rules thereof.




--------------------------------------------------------------------------------


If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return that copy
to me on or before December 30, 2006.

As noted above, this Agreement will not become effective, and none of the
Separation Benefits will be paid, until seven (7) days after you sign this
Agreement without having revoked it.

Mike, as mentioned, On Assignment appreciates all you have done here and want to
thank you for your service that you have given us.  On behalf of everyone here,
I wish you all the best in your future activities.

Very Truly Yours,

/s/ Angela Kolarek

 

Angela Kolarek

On Assignment, Inc.

 

The above accurately reflects the agreement between On Assignment and me
regarding my separation from employment.

 

Dated:

December 8, 2006

 

/s/ Michael Holtzman

 

 

 

 

Michael Holtzman

 




--------------------------------------------------------------------------------